I concur with the majority analysis of the relevant statutes in this case and with the decision to reverse the sentence of the trial court, at least insofar as that court was without authority to permanently revoke the license. I disagree with our effort to write into R.C. 4507.16(A) a generic standard of reasonableness which would require reference to other code sections in determining (or reviewing) the proper period of any license revocation. It does not seem reasonable to me that the legislature would intend to limit the trial court's sentencing options under this statute as to the lesser penalty of license suspension but not as to the more serious penalty of license revocation. I would hold that by expressly limiting the trial court's authority to three years on a license suspension, R.C.4507.16(A) implicitly limits the trial court's authority to the same period of time for a revocation of that license. *Page 864